Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14 of applicant arguments/remarks, filed 06/09/2021, with respect to the prior art rejections of the independent claims have been fully considered and are persuasive.  The prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1, 3-16, 23, and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is considered Tan (US 2014/0312902) and Yang (CN 103852743). However, said prior art is silent in teaching wherein the first current sampling circuit includes a first analog-to-digital converter (ADC), a first operational amplifier, and a first sampling resistor, wherein: the first ADC is electrically connected to the first operational amplifier in series and operatively connected to the processor, the first operational amplifier is electrically connected to the first sampling resistor in parallel, and the first sampling resistor is electrically connected to the first voltage source in series and electrically connected to at least one of the plurality of tuning/detuning circuit drivers in series.
	Claims 3-16, 23, and 34-36 are considered allowable for depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896